Citation Nr: 0113259	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-34 458	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision in which the 
RO granted the veteran's claim of service connection for 
tinnitus and assigned a ten percent evaluation for such.  In 
the same rating decision, the RO also denied the veteran's 
increased rating claim for bilateral hearing loss, currently 
evaluated as 10 percent disabling.  The veteran now appeals 
to the Board for a higher rating for both his bilateral 
hearing loss and tinnitus.  Because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, both issues remains in appellate status.

In his VA Form 9 substantive appeal, dated in June 1997, the 
veteran requested a Travel Board hearing.  He was 
subsequently scheduled for a hearing in March 2001, however, 
the record indicates that he failed to appear for his 
hearing.


FINDINGS OF FACT

1.  Based on three separate audiometric examinations, the 
veteran's service connected hearing loss of the right ear is 
currently manifested by the average pure tone thresholds of 
43, 49, and 53 with speech recognition of 100, 88, and 84 
percent correct; and the average pure thresholds for the left 
ear are 82, 83, and 86 with speech recognition of 32, 28, and 
54 percent correct.

2.  The veteran's service connected tinnitus is constant in 
nature.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100 (2000); 64 Fed. Reg. 25202 (1999).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  
38 C.F.R.§§ 3.321(b)(1), 4.3, 4.85, Diagnostic Code 6260 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1954 to 
February 1956.

On the occasion of the veteran's discharge examination, dated 
in January 1956, "constant tinnitus" was noted.

In November 1996, the veteran underwent a VA compensation 
examination wherein, he advised that a mortar shell had 
exploded on his left side while he was in service.  He also 
reported having experienced a constant high-pitched ringing 
in both ears.  He advised that his left ear was worse than 
the right.  Upon physical examination, the examiner noted 
that tinnitus was present, as well as constant.  Like the 
veteran, the examiner noted that the tinnitus in the left ear 
was worse than the right.  At this time, the veteran had pure 
tone thresholds of 25, 30, 55, and 60 decibels (for an 
average of 43 decibels) in the right ear and 75, 75, 85, and 
90 decibels (for an average of 82 decibels) in the left ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  His 
speech recognition was 100 correct in the right ear and 32 
percent correct in the left ear.  It was opined that the 
aforementioned results reflected that the veteran had mild to 
moderately severe sensorineural loss at 2,000 through 6000 
Hertz in his right ear.  His hearing was described as within 
normal limits at 250 through 1000 Hertz, and again at 8,000 
Hertz.  His right ear word recognition was deemed excellent.  
The examiner also noted that the veteran had mild to severe 
sensorineural loss at 250 through 8,000 Hertz in his left 
ear.  His left ear word recognition was described as poor.  

By a December 1996 RO decision, service connection for 
tinnitus was granted, and a 10 percent rating was assigned 
for such.  (Since this December 1996 decision, the veteran's 
tinnitus rating has not been increased.)  At this time, the 
veteran's 10 percent evaluation for his service connected 
bilateral hearing loss was continued.

In April 1998, the veteran underwent additional audiometric 
testing.  It was noted that he had pure tone thresholds of 
30, 35, 60, and 70 decibels (for an average of 49 decibels) 
in the right ear and 75, 75, 90 decibels (for an average of 
83 decibels) in the left ear at 1,000, 2,000, 3,000 and 4,000 
Hertz, respectively.  His speech recognition was 88 percent 
correct in the right ear and 28 percent correct in the left 
ear.  It was opined that the aforementioned results reflected 
that the veteran's hearing sensitivity was within normal 
limits at 250 and 500 Hertz.  He had sloping to mild to 
moderately severe sensorineural hearing loss from 1000 
through 4000 Hertz, recovering to mild hearing loss at 8000 
Hertz. The examiner also noted that the veteran had mild 
sloping to severe sensorineural loss in his left ear.

In May 2000, the veteran underwent his second audiometric 
test since November 1996.  It was noted that he had pure tone 
thresholds of 35, 40, 70, and 65 decibels (for an average of 
53 decibels) in the right ear and 80, 80, 90, and 95 decibels 
(for an average of 86 decibels) in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  His speech 
recognition was 84 percent correct in the right ear and 54 
percent correct in the left ear. It was opined that the 
aforementioned results reflected that the veteran had mild 
sensorineural loss through 2000 Hertz, precipitously sloping 
to a severe loss at 3000 Hertz with gradual recovery to the 
moderate range thereafter for the right ear.  For the left 
ear, the veteran presented with a mild sensorineural hearing 
loss through 500 Hertz, precipitously sloping from a moderate 
to profound sensorineural hearing loss thereafter.  Pure tone 
asymmetry was noted.  
Lastly, the examiner indicated that the veteran presented 
with constant bilateral tinnitus, which was greater for the 
left ear.

II.  Legal Analysis

A.  Bilateral hearing loss

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made, which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  However, in relation to the veteran's 
left ear, his audiometric test results from November 1996, 
April 1998 and May 2000, do meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating for the left ear based only on pure tone 
threshold averages.  See new 38 C.F.R. § 4.85(c) and 
38 C.F.R. § 4.86.  Nevertheless, under the new regulations 
the veteran's hearing loss continues to be rated in the same 
manner as in the previous version of the regulations, as set 
forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110; 64 Fed.Reg. 
25202. 

The audiometric studies of the veteran's hearing conducted at 
the VA in November 1996, showed an average pure tone decibel 
threshold of 43 in the veteran's right ear, (at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 100 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone threshold 
average of 81 decibels with speech discrimination 32 percent 
correct. Under the new set of criteria, the above-referenced 
results correlate to an auditory acuity numeric designation 
VII in the left ear.  However, under the old criteria these 
results correlate to an auditory acuity numeric designation 
II in the right ear, and XI in the left ear.  See 38 C.F.R. 
§§ 3.383, 4.85, Tables VI, VII.  Based on the results of this 
particular exam, a ten percent evaluation and no higher, is 
warranted for the veteran's service connected bilateral 
hearing loss.

The audiometric studies of the veteran's hearing conducted at 
the VA in April 1998, showed an average pure tone decibel 
threshold of 49 in the veteran's right ear, (at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 88 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone threshold 
average of 83 decibels with speech discrimination 28 percent 
correct. Under the new set of criteria, the above-referenced 
results correlate to an auditory acuity numeric designation 
VII in the left ear.  However, under the old criteria these 
results correlate to an auditory acuity numeric designation 
II in the right ear, and XI in the left ear.  See 38 C.F.R. 
§§ 3.383, 4.85, Tables VI, VII.  Based on the results of this 
particular exam, a ten percent evaluation and no higher, is 
warranted for the veteran's service connected bilateral 
hearing loss.

The most recent audiometric studies of the veteran's hearing, 
conducted at the VA in May 2000, showed an average pure tone 
decibel threshold of 53 in the veteran's right ear, (at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 84 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone threshold 
average of 86 decibels with speech discrimination 54 percent 
correct. Under the new set of criteria, the referenced 
results correlate to an auditory acuity numeric designation 
VII in the left ear.  These results correlate to an auditory 
acuity numeric designation II in the right ear.  See 38 
C.F.R. §§ 3.383, 4.85, Tables VI, VII (both before and since 
the recent change in the regulations.)  Therefore, a 10 
percent evaluation and no higher, is warranted in this case.

It is noted that during the pendency of this appeal, VA 
issued new regulations for evaluating hearing loss and 
diseases of ears and other sense organs, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  
The new regulations were codified at 38 C.F.R. §§ 4.85-4.87a 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO did not 
apply the revised criteria in its evaluation of the veteran's 
increased rating claim for bilateral hearing.  However, there 
is no prejudice to the veteran since the results under both 
the old and new set of rating criteria are identical.


B.  Tinnitus

In regards to this particular claim for increase, the veteran 
has appealed from an initial award.  Therefore, consideration 
will given to whether an initial rating greater than 10 
percent, for his service connected tinnitus was warranted for 
any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence on file shows that the veteran 
experiences constant tinnitus, which he describes as quite 
disruptive at times.  He is currently in receipt of the 
maximum schedular evaluation possible for tinnitus-ten 
percent.  38 C.F.R. § 4.85, Diagnostic Code 6260.  The Board 
notes that there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that his tinnitus has recently 
required him to undergo hospitalization, or has interfered 
with his employment.  Moreover, while tinnitus may well cause 
him some impairment in his daily activities, there is nothing 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
tinnitus.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  See Floyd v. Brown, 
9 Vet. App. 88 (1996.  Accordingly, an initial rating in 
excess of 10 percent for tinnitus is not warranted.


C.  Conclusion

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against both of his claims.  Thus, the reasonable doubt 
doctrine does not apply, and an increased rating for tinnitus 
and bilateral hearing loss must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, medical evidence, and the rating 
criteria in the rating decision, statement of the case, and 
supplemental statements of the case issued during the 
pendency of the appeal.  Moreover, the RO has made reasonable 
efforts to develop the record, in that the service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The veteran has also undergone 
three VA audiometric examinations, and copies of the reports 
have been associated with the file.  Additionally, as 
previously noted, the veteran was scheduled for a personal 
hearing before a Member of the Board at the local RO, for 
which he failed to report; and, as such, his request for a 
Travel Board hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2000).  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran 
in this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).


ORDER

Entitlement to an increased rating for bilateral hearing is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

